Perlin, C.J. Claimant, Edwin J. Casey, by and through the St. Louis Medical Credit Bureau, has filed a complaint in the Court of Claims in which he seeks payment of the sum of $100.00 for professional services rendered to one Myrtle Lyons on June 9, 1965. A written stipulation was entered into by claimant and respondent, which states: “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $100.00.” Attached to the stipulation is a Report of the Department of Public Aid, dated April 7, 1966, and signed by Gershom Hurwitz, Assistant to the Director. It states that the amount sought by claimant is proper, and that claimant is entitled to payment of the sum of $100.00. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3') proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. St. Mary’s Hospital, Decatur, of the Hospital Sisters of the Third Order of St. Francis, An Illinois Corporation, vs. State of Illinois, Case No. 5261, opinion filed February 24, 1966; Centreville Township Hospital vs. State of Illinois, Case No. 5279, opinion filed May 10, 1966. It appears that all qualifications for an award have been met in the instant case. Claimant, Edwin J. Casey, is, therefore, hereby awarded the sum of $100.00.